Citation Nr: 0720755	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-43 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for dermatitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from November 1962 to May 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his dermatitis is more disabling 
than represented by the current 30 percent rating.  His 
representative points out that the RO denied the higher 60 
percent rating on the basis that there was not involvement of 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; however, on the November 
2003 VA examination, the VA examiner had not made such an 
assessment.  As such, this statement was an unsubstantiated 
medical determination by the RO.  

The Board has reviewed the VA examination report as well as 
the VA and private medical records contained in the claims 
file.  Although the affected areas have been identified and 
the specific patches were measured, there is no overall 
assessment regarding the percentage of the areas affected 
and/or the percentage of the exposed areas affected.  
Accordingly, the veteran should be afforded another VA 
examination.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA skin 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The examiner should indicate if the 
dermatitis involves more than 40 percent 
of the entire body or more than 40 
percent of exposed areas affected.  The 
examiner should state whether constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs have been 
required during the past 12-month period.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




